Exhibit 10.43

December 19, 2011

Mr. Alex Pinchev

Dear Alex:

This letter, when signed by both parties, constitutes an Agreement between Red
Hat, Inc. and its successor (“Red Hat” or the “Company”) and you under which
you, as an independent contractor, will furnish certain consulting services to
Red Hat (the “Agreement”). This Agreement shall be effective as of the last date
set forth below on the signature page hereto.

In your current position as Executive Vice President and President, Global
Sales, Services and Field Marketing for the Company, you have provided Red Hat
with business advice on a variety of matters. Red Hat wishes to retain your
services as a consultant after your resignation from the Company, on the terms
set forth in this letter.

RESIGNATION

You have notified Red Hat that you are resigning as an employee and from your
position as Executive Vice President and President, Global Sales, Services and
Field Marketing, effective as of the close of business on January 16, 2012 (the
following day shall be the “Commencement Date”).

SCOPE OF CONSULTING SERVICES

Following the Commencement Date, you will make yourself available during the
term of this Agreement for a maximum of [ten] hours a week to provide consulting
services to the Company and its employees, as requested by the Chief Executive
Officer or the General Counsel of the Company from time to time. Included among
the matters for which the Company may call upon you are:

 

  (1) assistance for the Red Hat employees temporarily assuming responsibility
for leading the Company’s sales, service and field marketing functions,

 

  (2) consultation with each of the Company’s regional sales managers to assist
them in executing the Company’s sales plan and help ensure that the Company’s
sales organization meets its commitments for the fiscal year ending February 29,
2012,

 

  (3) advice in connection with the identification and consideration of
candidates to succeed you; and

 

  (4) as applicable, transition assistance for your successor once he or she is
hired.

Services will be scheduled with reasonable notice, and we will work
cooperatively to plan your activities. Additionally, you may perform the
requested work from home or other locations. You agree that you will provide
your own equipment and materials necessary for performing the requested work.



--------------------------------------------------------------------------------

TERM OF SERVICE

The term of this Agreement will commence on the Commencement Date and will
expire as of the close of business on March 1, 2012, unless this Agreement is
otherwise terminated as provided for herein. This Agreement may only be renewed
by a written agreement signed by both parties.

COMPENSATION AND EXPENSES

In full and complete payment for all services you provide in accordance with the
provisions of this Agreement and for all obligations you assume hereunder, Red
Hat will pay you $50,000, payable in a lump sum within 15 days of the
termination of this Agreement. This amount shall be pro-rated in the event this
Agreement is terminated prior to March 1, 2012.

If Red Hat reasonably requests that you travel in connection with the services
hereunder travel expense reimbursement will be in accordance with Red Hat’s
travel expense guidelines. Receipts for all travel expenses should be submitted
for reimbursement to Red Hat, Inc., ATTN: Treasurer, 1801 Varsity Drive,
Raleigh, NC 27606.

Consideration otherwise due from Red Hat to you for your performance under this
Agreement may be withheld by Red Hat if you fail to provide your services in
accordance with this Agreement and do not promptly cure such failure following
written notice thereof by the Company.

CONTINUING BUSINESS RELATIONSHIP

It is our mutual expectation that this consulting relationship will constitute
“continuous service” for maintaining a “Business Relationship” with Red Hat for
purposes of your existing Red Hat equity award agreements. You will also
continue to be subject to and abide by Red Hat’s policies on insider trading and
trading windows, the Code of Business Conduct and Ethics and all other Company
policies applicable to Red Hat employees during the term of this Agreement. You
agree to comply, and do all the things necessary for Red Hat to comply, with all
applicable foreign, international, federal, state and local laws, statutes,
rules, administrative orders, regulations and ordinances, as they relate to your
services provided to Red Hat under this Agreement. If you make use of or are
provided with access to any Red Hat systems or technology, you will be subject
to Red hat’s policies and restrictions regarding the same.

BENEFITS

As an independent contractor, you will not accrue further service or
compensation credit or benefits for any purpose under any of the Company’s
retirement, profit-sharing, disability, medical, dental or other benefit plans.

CONFIDENTIAL INFORMATION

You agree to maintain the confidentiality of all Red Hat trade secrets and
confidential information, including trade secrets and confidential information
of third parties entrusted to you as a result of your

 

2



--------------------------------------------------------------------------------

employment with the Company, disclosed to you in connection with the services
provided under this Agreement. You also acknowledge that, during the course of
your employment with the Company, you have been entrusted with certain
personnel, business, financial, technical and other information and material
which are the property of the Company and which involve “confidential
information” of the Company and its employees. You agree that you will not
communicate or disclose to any third party, without the written consent of Red
Hat, any of such confidential information or material, except in response to a
lawfully issued subpoena, court order or other lawful request by any regulatory
agency or government authority having supervisory authority over the business of
the Company about which you have notified us in advance, unless and until such
information or material becomes generally available to the public through no
fault by you. You agree that if any confidential information is requested by
subpoena or court, governmental or regulatory order, you will notify the Company
as soon as practicable and if requested by the Company, you will undertake your
best efforts to assist the Company in obtaining a confidentiality or protective
order from the court or governmental or regulatory agency requesting such
information. You are not authorized to waive or release any protection of
information, confidential, secret, or otherwise, obtained from or on behalf Red
Hat.

INDEPENDENT CONTRACTOR

In rendering services as a consultant hereunder, you will be an independent
contractor. As an independent contractor, Red Hat will issue an IRS Form 1099
for payments made pursuant to this Agreement, and you will be responsible for
paying all federal, state and local income and social security taxes arising out
of any such payments. You further acknowledge and agree that the Company made no
representations as to the tax treatment of the compensation received by you
under this Agreement. In addition, with the exception of such rights as you may
continue to have under your Red Hat equity award agreements, this Agreement or
under law relating to COBRA, you will not accrue further service or compensation
credit or benefits for any purpose under any of the Company’s retirement,
profit-sharing, disability, medical, dental or other benefit plans of the
Company.

RIGHTS IN DATA

Any items you prepare for or submit to Red Hat under this Agreement
(collectively referred to herein as “Deliverable Items”) shall belong
exclusively to Red Hat and shall be deemed to be works made for hire. To the
extent that any of the Deliverable Items may not, by operation of law, be works
made for hire, you hereby assign to Red Hat ownership of copyright in such
Deliverable Items. Red Hat shall have the right to obtain and hold in its own
name copyrights, registrations and similar protection which may be available in
such Deliverable Items. You agree to give Red Hat or its designees all
assistance required to perfect such rights.

TERMINATION OR EXPIRATION

Red Hat may terminate this Agreement with cause upon written notice to you if
you breach a material provision of (i) this Agreement or (ii) the Executive
Agreement, dated January 15, 2009 between you and Red Hat (the “Non-Compete
Agreement”). For the avoidance of doubt, the provision of services pursuant to
this Agreement shall not be considered a breach of the Non-Compete Agreement.
Red Hat may also terminate this agreement in its discretion with 5 days’ notice
to you.

 

3



--------------------------------------------------------------------------------

Any Red Hat property or Deliverable Items, including hardware or software, in
your possession at the termination or expiration of this Agreement which you
received from Red Hat, shall be returned to Red Hat immediately upon such
termination or expiration.

LIMITATION OF LIABILITY

In no event, except for claims by you for physical bodily injury or damage to
real property or tangible personal property for which Red Hat is legally liable,
will Red Hat be liable to you, your successors, heirs or assigns for actual
damages in excess of the amount due you for complete performance pursuant to
this Agreement, less any amounts already paid to you by Red Hat, including for
avoidance of doubt any lost revenue, lost profits or other incidental or
consequential damages, even if Red Hat has been advised of the possibility of
such damages. These limitations will apply, regardless of the form of action,
whether in contract or in tort, including negligence. Red Hat’s entire liability
and your exclusive remedy are set forth in this section.

INDEMNIFICATION

You will, at your expense, indemnify Red Hat against any third-party claims, and
pay any judgments or settlements of such claims, resulting from your failure to
comply with any governmental law, statute, ordinance, administrative order, rule
or regulation. The Company shall continue to indemnify and hold you harmless to
the extent set forth in that Indemnification Agreement entered into by and
between you and the Company, dated February 22, 2007, as such agreement may be
amended from time to time (the “Indemnification Agreement”).

RELEASE OF CLAIMS

(a) In consideration of the promises and covenants set forth in the Consulting
Agreement, provided by the Company to you, which you agree are in addition to
any amounts or benefits to which you would otherwise be entitled, to the fullest
extent not prohibited by law, you, individually and on behalf of your attorneys,
representatives, successors, and assigns, do hereby completely release and
forever discharge the Company, its affiliated and subsidiary corporations, and
its and their shareholders, directors, officers and all other representatives,
agents, employees, successors and assigns, from all claims, rights, demands,
actions, obligations, and causes of action of any and every kind, nature and
character, known or unknown, which you may now have, or have ever had, against
them, or any, some or all of them, arising from, or in any way connected with,
the employment relationship between the parties, any actions during the
relationship, or the termination thereof. This release covers all statutory,
common law, constitutional and other claims, including but not limited to, all
claims for wrongful discharge in violation of public policy, breach of contract,
express or implied, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, discrimination, any tort, personal injury, or
violation of statute including but not limited to Title VII of the Civil Rights
Act and the Americans with Disabilities Act, which you may now have, or have
ever had. The parties agree that any claims for money damages, loss of
compensation, earnings and benefits, including but not limited to compensatory
stock awards or other stock entitlements awarded by the Company (except as
provided in this Agreement), medical expenses, attorneys’ fees and costs,
reinstatement and other equitable relief, are all released by this Agreement to
the fullest extent not prohibited by law.

 

4



--------------------------------------------------------------------------------

(b) However, you are not releasing any of the following: (1) any rights to
indemnification from the Company whether pursuant to the Agreement, the
Indemnification Agreement, any other agreement, the Company’s bylaws, applicable
law or otherwise, (2) any claims regarding any payments or benefits due to you
in connection with his execution of this Agreement or the Indemnification
Agreement, (3) claims for benefits under any health, disability, retirement,
life insurance or similar employee benefit plan of the Company according to the
terms of such benefit plan, or (4) any claims related to your rights to health
care continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”).

(c) You agree to execute at the Company’s request, such additional waivers,
releases, indemnities or other instruments as the Company shall deem necessary
to effectuate the provisions of this section.

(d) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which you may now have, have ever had, or may in the future have against the
Company and/or any officer, director, employee or agent of the Company, which is
based in whole or in part on any matter covered by the release set forth above.

RELATIONSHIP TO OTHER AGREEMENTS

You will adhere to and honor all covenants and obligations to Red Hat as may be
set forth in any agreement between you and the Company which survive the
termination of your employment, including, but not limited to, those obligations
described in the Executive Agreement between you and Red Hat.

GOVERNING LAW

This Agreement has been entered into in North Carolina, and will be governed by
and construed, interpreted and enforced in accordance with the laws of the State
of North Carolina without giving effect to the principles thereof relating to
the conflict of laws.

GENERAL PROVISIONS

Any terms of this Agreement, which by their nature extend beyond its expiration
or termination will remain in effect until fulfilled and will apply to
respective successors and assignees of the parties. You may not assign, delegate
or subcontract this Agreement without the prior written approval of Red Hat. Any
act in contravention of the foregoing shall be void. Failure by either party to
enforce any provisions of this Agreement shall not be deemed a waiver of such
provision, or any subsequent breach thereof. In the event that any provision of
this Agreement is held to be invalid or unenforceable, the remaining provisions
of this Agreement shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

ENTIRE AGREEMENT

Except for the Non-Compete Agreement and the Indemnification Agreement, this
Agreement shall supersede all prior communications, agreements and
understandings, oral or written, between us regarding the subject matter hereof.
Any reproduction of this Agreement made by reliable means (for example,
photocopy or facsimile) will be considered an original.

[The remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

If you agree with the terms of this letter, please sign one copy in the space
provided below and return it to me.

 

RED HAT, INC.

/s/ R. Brandon Asbill

By:   R. Brandon Asbill Its:   Assistant General Counsel Date: December 27, 2011
AGREED TO AND ACCEPTED:

/s/ Alex Pinchev

Alex Pinchev Date December 26, 2011

 

7